Citation Nr: 0910486	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to January 
1969 and April 1989 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Honolulu, Hawaii Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record reflects that the RO reopened the appellant's 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard. Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).  As such the issues on appeal are those found on the 
coversheet of the decision.

The issue of entitlement to service connection for the cause 
of the Veteran's death being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a rating action in June 2006, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death, notice of the determination 
was provided, and a timely appeal was not filed.

2.  Evidence added to the record since the June 2006 RO 
determination is new, relates to an unestablished fact 
necessary to substantiate the appellant's claim, and raises a 
reasonable possibility of substantiating the appellant's 
claim.
CONCLUSIONS OF LAW

1.  The RO's June 2006 decision which denied entitlement to 
service connection for the cause of the Veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2008).  

2.  New and material evidence has been received since the 
June 2006 rating decision and the appellant's claim for 
entitlement to service connection for the cause of the 
Veteran's death is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a)(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the event of award of 
the benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, the April 2006 AOJ VCAA notification letter 
sent to the appellant is insufficient.  The letter did not 
inform the appellant that new and material evidence could be 
submitted to reopen her claim, indicate what type of evidence 
would qualify as "new" evidence, or specifically inform her 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  
However, because the instant decision reopens the appellant's 
claim, any deficiency with respect to notice regarding new 
and material evidence is moot and no harm or prejudice to the 
appellant has resulted.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

With regard to the duty to assist, the claims file contains 
the Veteran's service medical records and VA and treatment 
records.  Additionally, the claims file contains the 
appellant' statements in support of her claim.  The Board has 
carefully reviewed such statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  The appellant filed her 
claim to reopen in August 2006.  Therefore, the Board finds 
that the post August 29, 2001 standard of review under 
38 C.F.R. § 3.156(a) should be applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant asserts that new and material evidence has been 
submitted to reopen her claim for entitlement to service 
connection for the cause of the Veteran's death.  The record 
reflects that the appellant initially filed a claim for such 
issue in March 2006.  However, in June 2006, the RO denied 
her claim on the basis that the Veteran's service medical 
records did not show complaints of, treatment for, or 
diagnosis of lung cancer or any definitive medical evidence 
linking such condition to military service.  No appeal was 
taken from this determination.  As such, it is final.  38 
U.S.C.A. § 7105.

The evidence of record at the time of the June 2006 RO denial 
included the Veteran's service medical records, VA treatment 
records (which did not pertain to his lung cancer), a 
statement from his treating VA physician in which he 
discussed the nature and timing of the onset of the Veteran's 
lung cancer, and his death certificate.  The evidence 
received since the June 2006 RO denial includes VA and 
private treatment records, which show a diagnosis of and 
treatment for lung cancer and internet articles pertaining to 
the link between cancer and diabetes.  It also includes a 
July 2006 statement by the Veteran's treating physician in 
which he again discussed the nature and timing of the onset 
of the Veteran's lung cancer. 
This additional evidence is new because it is not duplicative 
of evidence considered by the RO at the time of its June 2006 
rating decision.  The additional evidence is also material 
because, when considered in conjunction with the previous 
evidence of record, presents a more complete picture of the 
specific course of treatment for the Veteran's lung cancer 
and the health complications that he experienced as a result 
of it, as well as the timing of the onset of such cancer. The 
additional evidence also relates to an unestablished fact 
necessary to substantiate the claim, namely, whether a 
service-connected disability, particularly diabetes mellitus, 
caused or substantially or materially contributed to his 
death from lung cancer.  Thus, the additional evidence when 
considered in conjunction with the record as a whole, may be 
held to be in equipoise, when presumed credible for purposes 
of reopening the claim, and as such, raises a reasonable 
possibility of substantiating her claim.  Accordingly, the 
Board concludes that the evidence received subsequent to the 
June 2006 RO denial, considered in conjunction with the 
record as a whole, is new and material and the claim for 
service connection for entitlement to service connection for 
the cause of the Veteran's death, is reopened.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for the cause of 
the Veteran's death, the appeal, to this extent, is granted.


REMAND

The appellant contends that service connection is warranted 
for the cause of the Veteran's death.  The evidence of record 
demonstrates that the Veteran was diagnosed with lung cancer 
in September 2005.  He subsequently sought treatment for such 
condition at both private and VA facilities until his death 
in March 2006. His death certificate indicates that the 
immediate cause of his death was lung cancer.  

With respect to the nature of the Veteran's lung cancer, the 
Veteran's treating VA physician, in statements dated in March 
2006 and July 2006, indicated that the Veteran suffered from 
stage IV bronchioalveolar cell carcinoma of the lung, which 
he most likely had had for several years prior to his 
September 2005 diagnosis.  As to the etiology of such lung 
cancer, the Appellant contends that the Veteran's service-
connected diabetes mellitus, as well as his other service-
connected disabilities, including kidney dysfunction, 
hypertension, bilateral lower extremity neuropathy, pes 
cavus, and gout, caused his immune system to weaken and not 
be able to detect and destroy cancer cells.  Although the 
appellant submitted internet articles to support her 
contentions, she did not provide a medical opinion by a 
physician.  Likewise, the RO failed to request an opinion by 
a VA examiner to ascertain whether the Veteran's service-
connected diabetes mellitus and/or other service-connected 
disabilities caused or substantially or materially 
contributed to his death from lung cancer.  The Board finds 
that such an opinion is necessary in order to properly 
adjudicate the appellant's claim.  Therefore, the Board finds 
that the claim must be remanded to obtain an opinion as to 
whether there is a link between the Veteran's service-
connected disabilities and the cause of his death from lung 
cancer.

In addition, the Board observes that in Hupp v. Nicholson, 21 
Vet App 342 (2007) the United States Court of Appeals for 
Veterans Claims (Court) expanded the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements for a DIC 
claim.  In Hupp, the Court held that, when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a Veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the Court found in Hupp that the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  While VA is not 
required to assess the weight, sufficiency, credibility, or 
probative value of any assertion made in the claimant's 
application for benefits, the Court held in Hupp that the 
section 5103(a) notice letter should be "tailored" and must 
respond to the particulars of the application submitted.

A review of the claims file reveals that, in light of the 
Hupp decision, the April 2006 VCAA notification letter sent 
to the appellant is insufficient.  Thus, the Board finds that 
remand is required so that the appellant can be provided with 
a new VCAA notice letter that more fully complies with the 
Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information or evidence needed to 
substantiate the claim for entitlement to 
service connection for the cause of the 
Veteran's death as outlined by the Court 
in Hupp v. Nicholson, 21 Vet App 342 
(2007).  Specifically, the appellant 
should be informed of the conditions for 
which the Veteran was service-connected 
at the time of his death, an explanation 
of the evidence and information required 
to substantiate a DIC claim based on each 
previously service-connected condition; 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  Such notice must be 
tailored to the specific information 
provided in the appellant's March 2006 
claim for benefits.

2.  The Veteran's claims file should be 
forwarded to the appropriate VA 
specialist, who should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any of the 
Veteran's service-connected disabilities, 
including diabetes mellitus, kidney 
dysfunction, hypertension, bilateral 
lower extremity neuropathy, pes cavus, 
and gout, caused or contributed 
substantially or materially to his death 
from lung cancer.  

The examiner should specifically provide 
an opinion as to whether such conditions, 
particularly the diabetes mellitus, 
caused the Veteran's immune system to 
weaken and not be able to detect and 
destroy cancer cells.  

If an opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  The rationale for all 
opinions expressed should be set forth. 
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in 
conjunction with the examination.  The 
examiner should specifically indicate 
whether or not the claims file was 
reviewed.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the appellant 
should be issued a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DAVID L.WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


